DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 15 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest an aerosol delivery device comprising: a vaporizer positioned within a cartridge housing of a catridge and operable to vaporize aerosol precursor composition; wherein the cartridge is configured for rotation about a longitudinal axis of the cartridge housing so as to be coupleable with a power unit in at least a first orientation relative to the power unit and a second, different orientation relative to the power unit; and wherein a processing circuitry of the power unit is configured for detection of whether the cartridge is present in the first orientation or the second, different orientation and executing a control function assigned to the respective orientation as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Henry, Jr. et al. US 9,597,466) discloses an aerosol delivery device comprising: a power unit comprising: a power unit housing having a distal end, a proximal end, and a longitudinal axis extending between the distal end and the proximal end; a power source positioned within the power unit housing; a first interface defined at the proximal end of the power unit housing; and processing circuitry; and a cartridge that is coupleable with the power unit, the cartridge comprising: a cartridge housing having a distal end defining a second interface, a proximal end, and a longitudinal axis extending between the distal end and the proximal end, the cartridge housing being configured for containing an aerosol precursor composition; and a vaporizer. However does not discloses the vaporizer. positioned within the cartridge housing and operable to vaporize the aerosol precursor composition; wherein the cartridge is configured for rotation about the longitudinal axis of the cartridge housing so as to be coupleable with the power unit in at least a first orientation relative to the power unit and a second, different orientation relative to the power unit; and wherein the processing circuitry of the power unit is configured for detection of whether the cartridge is present in the first orientation or the second, different orientation and executing a control function assigned to the respective orientation as required by this claim. (US 9507466), (US 20050016550), (US 10876879), (US 10085481), (US 10004259), (US 20180132525), (US 9934741), (US 20170251724), (US 9609893), (US 20160158782), (US 9220302), (US 7832410) discloses the features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831